Order issued October 20, 2014




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-14-00401-CR
                      ________________________________________

                        ANTHONY MICHAEL VIGIL, Appellant

                                             V.

                         THE STATE OF TEXAS, Appellee


                                        ORDER

                      Before Justices FitzGerald, Fillmore, and Stoddart

       Based on the Court’s opinion of this date, we GRANT the June 30, 2014 motion of Rick

Dunn for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of the

Court to remove Rick Dunn as counsel of record for appellant. We DIRECT the Clerk of the

Court to send a copy of this order and all future correspondence to Anthony Michael Vigil,

TDCJ No. 1913447, Hutchins State Jail, 1500 East Langdon Road, Dallas, Texas, 75241.



                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    JUSTICE